Citation Nr: 0911350	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to September 1, 2002, 
for additional compensation for a dependent child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 2, 1977 to 
November 15, 1977.

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2006 to the Department of Veterans 
Affairs (VA) Regional Office in Atlanta, Georgia (RO) for 
additional development.


FINDINGS OF FACT

1.  In October 1999, VA received a Request for Approval of 
School Attendance (VA Form 21-674c), in which the Veteran 
indicated that his son, R.N.W., Jr., born November [redacted], 1981, 
was attending high school and would graduate in June 2000.  

2.  The Veteran was granted additional compensation benefits 
based on his son's school attendance until July 1, 2000.

3.  In April 2003, VA received two Requests for Approval of 
School Attendance, in which the Veteran indicated that 
R.N.W., Jr., began attending Johnson C. Smith University in 
August 2002 and was expected to graduate in May 2005 or 2006.   

4.  According to an April 2003 VA letter to the Veteran, the 
Veteran's VA compensation benefits were adjusted to include 
R.N.W., Jr., effective September 1, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 
2002, for additional compensation for a dependent child based 
upon school attendance have not been met.  38 U.S.C.A. §§ 
1115, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 
3.400, 3.667 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in December 2006 that informed him of the 
requirements needed to establish entitlement to an earlier 
effective date for additional compensation benefits for his 
son, and a Supplemental Statement of the case was issued in 
December 2008.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file 
after the December 2006 letter.  


The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of 
an effective date prior to September 1, 2002, for adding the 
veteran's son, R.N.W., Jr., as a dependent child based upon 
his school attendance.  

An October 1999 Request for Approval of School Attendance 
letter revealed that R.N.W., Jr. was attending high school 
and would graduate in June 2000.  The Veteran was notified in 
a December 1999 VA letter that he had been granted additional 
compensation benefits until July 1, 2000 based on his son's 
school attendance.  As of July 1, 2000, R.N.W., Jr., would no 
longer be considered a dependent for VA benefit purposes.  
See 38 C.F.R. § 3.57 (definition of a child).  This letter 
noted that the Veteran was to advise VA immediately if there 
was any change in the status of his dependents.  

In April 2003, VA received two Requests for Approval of 
School Attendance, in which the Veteran revealed that R.N.W., 
Jr., was attending Johnson C. Smith University.  According to 
an April 2003 Report of Contact memorandum, the Veteran said 
that R.N.W., Jr., attended the Naval Academy after high 
school and then transferred to Georgia State University, 
which he attended from January 2001 to May 2002.  R.N.W., 
Jr., transferred to Johnson C. Smith University in August 
2002 and was expected to graduate in May 2005.

According to a VA letter to the Veteran later in April 2003, 
the Veteran's VA compensation benefits were adjusted to 
include R.N.W., Jr., effective September 1, 2002.  The 
Veteran timely appealed this decision.

There is no documentation in the claims file prior to the 
April 2003 VA Form 21-674c on school attendance showing that 
R.N.W., Jr., had entered college.  

38 C.F.R. § 3.667(a)(1) provides that additional pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance, if the child was at that time 
pursuing a course of instruction at an approved educational 
institution, and a claim for such benefits is filed within 
one year from the child's 18th birthday.  As R.N.W., Jr., was 
18 years old on November [redacted], 1999, and the claim for benefits 
based on school attendance was not received by VA until April 
2003, this provision is not applicable.  

The pertinent regulation allows for payment from the 
commencement of the course, if filed within one year from 
that date.  38 C.F.R. § 3.667(a)(2).  As the Veteran notified 
VA in April 2003 that R.N.W., Jr., had been attending college 
for several years., the effective date for adding R.N.W., 
Jr., as a dependent would be September 1, 2002, the beginning 
of the fall semester within the current school year.  An 
effective date earlier than that is not available.

The Veteran contends that VA should have notified him soon 
after R.N.W., Jr., finished high school that he was entitled 
to additional benefits while his son attended college.  There 
is, however, no law or regulation that allows VA to grant an 
earlier effective date on that basis.  Alleged ignorance 
cannot be used as an excuse for failure to follow a 
promulgated regulation; persons dealing with the United 
States Government are charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 
260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 
148, 156-57 (1998).  Moreover, the VA compensation letter 
sent to the Veteran in December 1999 noted that the Veteran 
was to tell VA immediately if there was any change in the 
status of his dependents, which would include college 
attendance by R.N.W., Jr.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than September 1, 2002, for 
additional compensation for a dependent child based upon 
school attendance is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


